B6A (Official Form 6A) (12/07)
                                                                                                              EXHIBIT A - 1
          y
          t
          p
          o
          r
          P
          a
          R
          -
          A
          l
          u
          d
          e
          h
          c
          S
          {
          1
          k
          b
          }




  In re         Kimberly Jo Linebarger                                                                        Case No.    11-24753
                                                                                                  ,
                                                                                  Debtor

                                                             SCHEDULE A - REAL PROPERTY
        Except as directed below, list all real property in which the debtor has any legal, equitable, or future interest, including all property owned as a
cotenant, community property, or in which the debtor has a life estate. Include any property in which the debtor holds rights and powers exercisable for
the debtor's own benefit. If the debtor is married, state whether husband, wife, both, or the marital community own the property by placing an "H," "W,"
"J," or "C" in the column labeled "Husband, Wife, Joint, or Community." If the debtor holds no interest in real property, write "None" under
"Description and Location of Property."
        Do not include interests in executory contracts and unexpired leases on this schedule. List them in Schedule G - Executory Contracts and
Unexpired Leases.
        If an entity claims to have a lien or hold a secured interest in any property, state the amount of the secured claim. See Schedule D. If no entity
claims to hold a secured interest in the property, write "None" in the column labeled "Amount of Secured Claim." If the debtor is an individual or
if a joint petition is filed, state the amount of any exemption claimed in the property only in Schedule C - Property Claimed as Exempt.

                                                                                                  Husband,    Current Value of
                                                                        Nature of Debtor's         Wife,     Debtor's Interest in           Amount of
                Description and Location of Property                    Interest in Property       Joint, or  Property, without            Secured Claim
                                                                                                 Community Deducting  any Secured
                                                                                                             Claim or Exemption

Residence Located At:                                                   Fee Simple                    -                  80,000.00                147,052.75
31900 104th Ave SE
Unit B-103
Auburn, WA 98002
FMV of $80,000.00 is Based on Comparable Sales in
the Complex




                                                                                                  Sub-Total >            80,000.00         (Total of this page)

                                                                                                          Total >        80,000.00
  0     continuation sheets attached to the Schedule of Real Property
                                                                                                  (Report also on Summary of Schedules)
Software Copyright (c) 1996-2016 - Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                Case 11-24753-TWD                            Doc 29-2   Filed 04/06/21         Ent. 04/06/21 11:43:29            Pg. 1 of 1
